UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/12/2020
                                                                       :
ADVANCED WATER TECHNOLOGIES, INC.,                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      18-cv-5473 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
AMIAD U.S. A., INC.                                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

       ORDERED that the status conference previously scheduled for August 27, 2020 at 10:30
a.m. shall proceed on that date and at that time in Courtroom 15C of the U.S. District Court for
the Southern District of New York, 500 Pearl Street, New York, New York.

         In advance of the conference and no later than August 13, 2020, any party intending to
move for summary judgment shall file on ECF a letter, not to exceed three pages in length,
setting forth the basis for the anticipated summary judgment motion, including the legal
standards and elements governing the claims at issue. Any party intending to oppose that motion
shall file on ECF a letter, not to exceed three pages in length, setting forth anticipated arguments
in opposition by August 20, 2020. The content and timing for any anticipated motions for
summary judgment will be discussed at the August 27, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order will also be discussed at the August
27, 2020 conference.


        SO ORDERED.

Dated: February 12, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
